Citation Nr: 0903669	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 20, 2004 
for the award of service connection for bipolar disorder, 
mixed type, with psychotic features, schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The veteran had active service from November 1970 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified in a hearing before the RO in March 
2007.  The transcript has been incorporated into the record.


FINDING OF FACT

A claim for service connection for aggravation of 
schizophrenia was first received at the RO on July 20, 2004.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than July 
20, 2004, for the award of service connection for bipolar 
disorder, mixed type, with psychotic features, 
schizoaffective disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(q), (r) (2008).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  See 38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

However, 38 C.F.R. § 3.157 only applies to a defined group of 
claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002)(section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Discussion - Effective Date

The veteran filed his first claim seeking a grant of service 
connection for a "nervous condition" in January 1978.  A 
June 1978 rating decision denied service connection for 
schizophrenia.  Though the veteran submitted his notice of 
disagreement and a statement of the case was issued, the 
veteran never perfected his appeal, making this June 1978 
decision final.  See 38 CFR § 3.104.

In February 1982 the veteran submitted another claim seeking 
a grant of service connection for a "mental condition."  
This claim was denied in June 1982 for failure to report to 
an examination; however also in June 1982, the RO granted a 
non-service connected pension.  In April of 1985 the veteran 
again sought service-connected benefits, on this occasion for 
PTSD.  A June 1985 rating decision denied that claim.  

In June 1989 the veteran sought service connection for 
"mental problems," listing his diagnoses of schizophrenia, 
manic depression, and nervousness.  An August 1989 rating 
decision denied that claim, finding that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim.  Though the veteran continued to correspond 
with the RO on other issues, he did not submit a notice of 
disagreement in any form after this 1989 rating decision; 
therefore, that August 1989 rating decision became final.  
See 38 CFR § 3.104.

In September 1995 the veteran submitted a claim seeking 
service connection for a mental disorder, listing again the 
diagnosis of bipolar disorder, mixed type, previously 
diagnosed as schizophrenia.  In this claim the veteran 
specifically argued that prior denials suffered from clear 
and unmistakable error (CUE).  The December 1995 rating 
denied his claim, and after giving notice of his disagreement 
and receiving a statement of the case, again the veteran did 
not perfect his appeal and the December 1995 decision became 
final.  See 38 CFR § 3.104.

As seen before, correspondence between the veteran and the RO 
continued over various issues during the intervening years 
until July 2004 when the veteran submitted another claim 
seeking to reopen a claim for service connection, for 
aggravation of schizophrenia.  His claim is stamped as 
received on July 20, 2004.  Along with this claim was a 
statement from his physician which provided an opinion as to 
the nexus between his disability and service.  Following a VA 
examination in August 2005, the RO found sufficient evidence 
to reopen his claim in September 2005 and granted the veteran 
service connection for bipolar disorder mixed type with 
psychotic features, schizoaffective disorder, effective July 
20, 2004.  

In his November 2005 notice of disagreement, the veteran 
objected only to the effective date, noting the RO had had 
his medical records since 1978.  In later statements, the 
veteran stated he would accept also an effective date in 
1995.  See Veteran's Statements: February 2006; March 2006; 
March 2007 RO testimony; July 2007.  

The Board has reviewed all correspondence, medical reports, 
and treatment records in the claims file.  The Board finds 
that there is nothing to reflect a claim or an informal claim 
prior to July 20, 2004.  That date, July 20, 2004 is the 
appropriate effective date for the veteran's grant of service 
connection for bipolar disorder.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q), (r) (2008).

The very presence of a disability does not establish intent 
on the part of the veteran to seek service connection for 
that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The 
Board acknowledges the veteran's several in-patient 
admissions for treatment of his disability over the years, 
including one admission on July 8, 2003 which was followed by 
the veteran's discharge on July 11, 2003.  However, the Board 
cannot interpret this VA medical care or its documentation as 
an informal claim.  Stated differently, merely seeking 
treatment does not establish a claim, to include an informal 
claim, for service connection.

The Board is limited to applying the appropriate statutes and 
regulations to determine the effective date of any grant.  
The regulation is clear.  The effective date of compensation, 
based on a claim reopened with new and material evidence 
after a final disallowance, will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q), (r) 
(2008).  The date of entitlement precedes the date of the 
claim here.  Thus, the date of claim as the later date is the 
controlling date for the effective date assigned under the 
factual circumstances of this case.  See 38 U.S.C.A. § 
5110(a), 38 C.F.R. § 3.400(q)(1)(ii) (2008)(emphasis added).  
See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard 
v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 
16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 
2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than July 
20, 2004 is legally precluded.  

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits (1978), 
while 1995 would be acceptable as well.  This type of 
argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears; see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001).  Accordingly, the veteran is not entitled to an 
effective date back to 1978, the date he initially filed a 
claim for service connection for a psychiatric disability.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are clear and 
specific, and the Board is bound by them.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the grant of service 
connection.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  

In any event, and as an aside, the Board notes that the 
veteran has been afforded appropriate notice under the VCAA.  
The RO provided a VCAA notice letter to the veteran in July 
2005 before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A June 2008 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in August 
2005 to determine the nature and etiology of the bipolar 
disorder.  No VA examination is needed for the legal question 
of the effective date of a grant of service connection.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than July 20, 2004, 
for the award of service connection for bipolar disorder, 
mixed type, with psychotic features, schizoaffective disorder 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


